internal_revenue_service number release date uil date cc pa cbs br2 posts-152644-01 memorandum for associate area_counsel small_business self-employed cc sb rch from mitchel s hyman acting senior technician reviewer branch collection bankruptcy summonses subject default of chapter plan -- your request for our comments this chief_counsel_advice responds to your request for our review of a memorandum prepared by your office the memorandum dated date concludes in reliance on virginia state law that upon a corporate taxpayer’s default on making payments under a confirmed chapter plan the service is entitled to use administrative collection procedures to collect the amount for which the taxpayer is in default but not the entire amount due under the plan this position which is based on law controlling in virginia cases is contrary to the position which has been expressed by this office accordingly you asked for our comments on the position expressed in the march memorandum issue where a corporate chapter plan has been confirmed and the taxpayer- debtor fails to make one or more scheduled payments under the plan is the service entitled to collect the entire amount due under the plan or only the amount in default conclusion upon a substantial default where the debtor has ceased making any plan payments the service is entitled to employ administrative mechanisms for collection and to use those mechanisms to collect the entire amount still due under the plan law and analysis section of the bankruptcy code states in pertinent part the provisions of a confirmed plan bind the debtor and any creditor whether or not the claim or interest of such creditor is impaired under the plan and whether or not such creditor has accepted the plan b c a this chief_counsel_advice should not be cited as precedent posts-152644-01 this provision generally has been construed as replacing preexisting obligations on the debtor’s part with whatever obligations are imposed by the plan giving the plan a binding effect see eg in re barton industries inc 159_br_954 bankr w d okla however the service’s position is that it retains its ability to employ administrative collection mechanisms to collect a tax_liability even after a given liability is dealt with in a confirmed chapter plan at least upon the taxpayer-debtor’s default this position is supported by the analysis in 943_f2d_752 7th cir cert_denied 503_us_919 in white farm a case involving serial chapter cases the court held that even after confirmation the priority tax_liabilities at issue were not discharged and accordingly maintained their status as priority tax claims in a subsequent bankruptcy case pursuant to white farm where a tax is provided for by the plan the tax retains its status as a tax_liability this office’s position that the service may employ administrative collection mechanisms upon the debtor’s default is also supported by cases holding that once a chapter plan is confirmed a creditor aggrieved in some way may not seek redress through the bankruptcy court but must instead pursue any available remedies without resort to the bankruptcy process for example in a local bankruptcy court decision cited in your memorandum 184_br_488 bankr e d va the taxpayer-debtor an individual defaulted on making payments under a confirmed chapter plan the taxpayer-debtor and the service differed as to what if anything was required to be paid under the terms of the plan the bankruptcy court held that the plan required the taxpayer-debtor to pay post-confirmation interest on the service’s claim and that his failure to do so constituted a material default but noted that the taxpayer-debtor had substantially complied with the plan terms in denying the united states’s motion to dismiss the case based on the taxpayer-debtor’s default essentially on the grounds that the service failed to pursue its remedies in a timely fashion the court characterized a confirmed chapter plan as in the nature of a novation and stated that where a debtor defaults on such a plan the creditor is not required to seek relief in the bankruptcy court but may pursue its normal remedies with respect to the restructured debt b r pincite the court went on to specifically hold that the service to the extent it has not received the payments promised by the plan may enforce payment of the restructured liability through its own administrative processes id see also in in an individual case some tax_liabilities may be nondischargeable there is no question that such liabilities may be collected by administrative means after default see eg in re gurwitch 794_f2d_584 11th cir 109_br_341 bankr n d ill the decision in jankins does not indicate whether the liabilities at issue are nondischargeable in any case we interpret jankins as standing for the broader proposition that the service may use its administrative tax collection authority to collect any_tax liability provided for by the plan after default we also note in this regard that unless the plan provides otherwise any_tax liabilities not provided for by a corporate chapter plan are discharged under b c d and cannot be collected even after default posts-152644-01 re seminole motors inc u s dist lexis e d okla obligations imposed by plan are enforceable in forum other than bankruptcy court although it is clear that the service can use its administrative remedies to collect plan liabilities after default it has been less than clear whether the service can only collect plan amounts as they come due our position is that where the debtor has defaulted on a series of plan payments and has ceased making any payments under the plan and after notice of the default from the service it is clear that the debtor will not attempt to cure the default and satisfy its plan obligations it is appropriate for the service to attempt to collect the full amount of the tax_liability provided for by the plan in such a case of substantial default the debtor is in essence treating the plan as no longer in effect and has opted out of participation in the bankruptcy process the service should accordingly be permitted to use its full administrative collection authority to collect the plan amounts where the debtor however has only missed some payments and is still actively making some payments under the plan we believe that since the debtor is still trying to participate in the bankruptcy process the service should limit any administrative collection to the plan payments then due our position that the service can collect the entire plan amount upon a substantial default is consistent with the fact that the statute_of_limitations on collection resumes running once default occurs the running of the collection statute is clearly suspended during the period the automatic_stay is in effect sec_6503 moreover the suspension continues during the post-confirmation period when a chapter plan is in effect and payments are being made under the plan since prior to default the service is bound by the plan and is thus prohibited from collecting see eg in re 965_f2d_554 7th cir however upon substantial default the service can once again commence administrative collection the collection statute is accordingly no longer suspended and collection of the full amount of the plan liability may be necessary in order to ensure collection within the period of limitations your view is that assuming the chapter plan does not contain language explicitly allowing the service to collect the full amount due under the plan if the debtor defaults the service may collect only the actual amount in default at least in cases arising in virginia this position is based on controlling case law addressing remedies upon breach of an installment contract the controlling case which you cite as limiting the service’s ability to collect the entire plan amount upon default is 218_f2d_401 4th cir which holds that upon breach of an installment contract a creditor with no remaining duties left to perform under the contract may recover only the installments due at the time the creditor institutes the action for breach in accord 733_fsupp_1023 e d va these decisions may be representative of the general_rule on this issue see eg restatement second of contracts sec_243 however we do not view this rule as dispositive of the issue of the service’s remedies upon the taxpayer-debtor’s default these decisions contemplate the existence of contracts between consenting parties a taxpayer is posts-152644-01 subject_to a given tax_liability not as a result of a consensual relationship but because a federal statutory scheme exists which requires him to pay that liability while a party to an installment contract is only obligated to pay each installment according to the contractual payment schedule a delinquent taxpayer is obligated under the internal_revenue_code to pay his or her taxes in full immediately or risk accrual of interest and penalties as well as administrative collection action even though the chapter plan modifies this statutory obligation to permit installment payments over an extended period of time the underlying statutory obligation is one of immediate payment of the amount due accordingly when the obligation to pay in installments under the plan is breached thus permitting the service to employ its normal administrative remedies available outside of bankruptcy the service should be able to collect the full amount as permitted under nonbankruptcy law given both the peculiarities of the bankruptcy process and the nature of the debtor-creditor relationship specific to taxpayers and the service we do not believe rules governing remedies upon breach of installment contracts should apply to situations where debtors who are also taxpayers have stopped making payments under confirmed plans in bankruptcy litigating hazards posts-152644-01 in summary our position is that the service may legally use administrative collection mechanisms to collect the full amount due under a plan once the taxpayer-debtor defaults on making plan payments in cases where the debtor has ceased making all payments under the plan and will no longer attempt to comply with the plan we see no reason based on the case law noted in your memorandum why this remedy would not be available in virginia as well as in other jurisdictions thank you for requesting our comments on this matter if you require further assistance please contact debbie kohn the attorney assigned to this file pincite-3620 note this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views
